Exhibit 10.4

TIBCO SOFTWARE INC.

RESTRICTED STOCK AGREEMENT

Unless otherwise defined herein, the terms defined in the 1996 Stock Option Plan
(the “Plan”) will have the same defined meanings in this Restricted Stock
Agreement (the “Agreement”).

Name: [insert name] (the “Employee”)

You have been granted the right to receive an award of unvested Shares
(“Restricted Stock”) under the Plan. Subject to the provisions of Appendix A
(attached hereto) and of the Plan, the principal features of this award are as
follows:

 

Award Number

     ______

Date of Award

     ______

Vesting Commencement Date

     ______

Number of Shares of Restricted Stock

     ______

Purchase Price per Share

   $ 0.001

Scheduled Vesting/Period of Restriction:

One-fourth (1/4th) of the Shares will vest one (1) year after the Vesting
Commencement Date (i.e., the first annual anniversary of the Vesting
Commencement Date), and an additional one-fourth (1/4th) of the Shares will vest
on each of the next three (3) annual anniversaries of the Vesting Commencement
Date, so that 100% of the Shares will be vested four (4) years from the Vesting
Commencement Date, subject to the last sentence in this paragraph. If a “Change
of Control” (as defined in Appendix A) occurs while the Employee is a Service
Provider, then the preceding sentence will be deemed replaced by the following
(which shall be applied both retroactively and prospectively): One-thirty-sixth
(1/36th) of the Shares will vest each month after the Vesting Commencement Date
on the same day of the month as the Vesting Commencement Date, so that 100% of
the Shares will be vested three (3) years from the Vesting Commencement Date,
subject to the last sentence in this paragraph. The additional Shares that vest
as a result of the preceding sentence and are attributable to the period prior
to the date of the Change of Control shall be considered to have vested as of
the date of the Change of Control and shall be released by the Escrow Agent (in
accordance with paragraph 2 of Appendix A) as soon as administratively
practicable following such date. Except as otherwise provided in Appendix A, the
Employee will not vest in any Shares unless he or she remains a Service Provider
through the applicable vesting date.

 

1



--------------------------------------------------------------------------------

Your signature below indicates your acknowledgement of the purchase of the
Shares covered by this Agreement and your understanding that this award is
subject to all of the terms and conditions contained in Appendix A and the Plan.
For example, important additional information on vesting and forfeiture of the
Shares covered by this award is contained in paragraphs 3 through 5 of Appendix
A. PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS
AND CONDITIONS OF THIS AGREEMENT.

 

EMPLOYEE:    Signature    Print Name

 

2



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF RESTRICTED STOCK AWARD

1. Award. The Company hereby grants to the Employee under the Plan an award of
Shares for $0.001 per Share, commencing on the Date of Award, subject to all of
the terms and conditions in this Agreement and the Plan. By accepting this award
of Restricted Stock, the par value purchase price for each Share of Restricted
Stock (a) will be deemed paid by the Employee by past services rendered by the
Employee, if the Employee is an existing employee of the Company or one of its
Subsidiaries or a newly-hired employee who has not made an election pursuant to
Section 83(b) of the Code, or (b) shall be paid to the Company by cash or check
by the Employee, if the Employee is a newly-hired employee of the Company or one
of its Subsidiaries and has made an election pursuant to Section 83(b) of the
Code. Only whole shares shall be issued.

2. Shares Held in Escrow. Unless and until the Shares will have vested in the
manner set forth in paragraphs 3 through 5, such Shares will be issued in the
name of the Employee and held by the Shareholder Services Department of the
Company (or its designee) as escrow agent (the “Escrow Agent”), and will not be
sold, transferred or otherwise disposed of, and will not be pledged or otherwise
hypothecated. The Company may determine to issue the Shares in book entry form
and/or may instruct the transfer agent for its Common Stock to place a legend on
the certificates representing the Restricted Stock or otherwise note its records
as to the restrictions on transfer set forth in this Agreement and the Plan. The
certificate or certificates representing such Shares will not be delivered by
the Escrow Agent to the Employee unless and until the Shares have vested and all
other terms and conditions in this Agreement have been satisfied.

3. Vesting Schedule/Period of Restriction. Except as provided in paragraph 4,
and subject to paragraph 5, the Shares awarded by this Agreement shall vest in
accordance with the vesting provisions set forth on the first page of this
Agreement. Shares shall not vest in the Employee in accordance with any of the
provisions of this Agreement unless the Employee remains a Service Provider from
the Date of Award until the date(s) vesting otherwise is scheduled to occur.

4. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Shares at any time, subject to the terms of the Plan. If so
accelerated, such Shares will be considered as having vested as of the date
specified by the Administrator.

5. Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the Shares that have not vested at the time of Employee’s ceasing to
be a Service Provider will be forfeited and automatically transferred to and
reacquired by the Company at no cost to the Company upon the date the Employee
ceases to be a Service Provider for any reason. The Employee shall not be
entitled to a refund of the price paid for the Shares returned to the Company
pursuant to this paragraph 5. The Employee hereby appoints the Escrow Agent with
full power of substitution, as the Employee’s true and lawful attorney-in-fact
with irrevocable power and authority in the name and on behalf of the Employee
to take any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such forfeited Shares to the Company.

 

3



--------------------------------------------------------------------------------

6. Withholding of Taxes. The Company (or the employing affiliate) will withhold
a portion of the Shares that have an aggregate market value sufficient to pay
foreign, federal, state and local income, employment and any other applicable
taxes required to be withheld by the Company or the employing affiliate with
respect to the Shares, unless the Adminstrator, in its sole discretion, requires
or permits the Employee to make alternate arrangements satisfactory to the
Company for such withholdings in advance of the arising of any withholding
obligations. The Administrator, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may permit the Employee to
satisfy his or her tax withholding obligation, in whole or in part by one or
more of the following (without limitation): (a) paying cash, (b) electing to
have the Company withhold otherwise deliverable Shares having a Fair Market
Value equal to the minimum statutory amount required to be withheld, or
(c) selling a sufficient number of such Shares otherwise deliverable to Employee
through such means as the Company may determine in its sole discretion (whether
through a broker or otherwise) equal to the amount required to be withheld.
Notwithstanding any contrary provision of this Agreement, no Restricted Stock
will be granted unless and until satisfactory arrangements (as determined by the
Company) will have been made by the Employee with respect to the payment of any
income and other taxes which the Company determines must be withheld or
collected with respect to such Shares. In addition and to the maximum extent
permitted by law, the Company (or the employing affiliate) has the right to
retain without notice from salary or other amounts payable to the Employee, cash
having a sufficient value to satisfy any tax withholding obligations that the
Company determines cannot be satisfied through the withholding of otherwise
deliverable Shares. All income and other taxes related to the Restricted Stock
award and any Shares delivered in payment thereof are the sole responsibility of
the Employee. By accepting this award, the Employee expressly consents to the
withholding of Shares and to any additional cash withholding as provided for in
this paragraph 6. Only whole Shares will be withheld or sold to satisfy any tax
withholding obligations pursuant to this paragraph 6. The number of Shares
withheld will be rounded up to the nearest whole Share, with a cash refund to
the Employee for any value of the Shares withheld in excess of the tax
obligation (pursuant to such procedures as the Company may specify from time to
time). To the extent that the cash refund described in the preceding sentence is
not administratively feasible, as determined by the Company in its sole
discretion, the number of Shares withheld will be rounded down to the nearest
whole Share and, in accordance with this paragraph 6 and to the maximum extent
permitted by law, the Company will retain from salary or other amounts payable
to the Employee cash having a sufficient value to satisfy any additional tax
withholding.

7. Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Employee or the Escrow Agent. Except as provided in paragraph 9, after such
issuance, recordation and delivery, the Employee will have all the rights of a
stockholder of the Company with respect to voting such Shares.

8. No Effect on Employment. Subject to any employment contract with the
Employee, the terms of such employment will be determined from time to time by
the Company, or the affiliate employing the Employee, as the case may be, and
the Company, or the affiliate employing the Employee, as the case may be, will
have the right, which is hereby expressly reserved, to terminate

 

4



--------------------------------------------------------------------------------

or change the terms of the employment of the Employee at any time for any reason
whatsoever, with or without good cause. The transactions contemplated hereunder
and the vesting schedule set forth on the first page of this Agreement do not
constitute an express or implied promise of continued employment for any period
of time.

9. Changes in Shares. In the event that as a result of a stock or extraordinary
cash dividend, stock split, distribution, reclassification, recapitalization,
combination of shares or the adjustment in capital stock of the Company or
otherwise, or as a result of a merger, consolidation, spin-off or other
corporate transaction or event, the Shares will be increased, reduced or
otherwise affected, and by virtue of any such event the Employee will in his or
her capacity as owner of unvested Shares which have been awarded to him or her
(the “Prior Shares”) be entitled to new or additional or different shares of
stock, cash or other securities or property (other than rights or warrants to
purchase securities); such new or additional or different shares, cash or
securities or property will thereupon be considered to be unvested Restricted
Stock and will be subject to all of the conditions and restrictions that were
applicable to the Prior Shares pursuant to this Agreement and the Plan. If the
Employee receives rights or warrants with respect to any Prior Shares, such
rights or warrants may be held or exercised by the Employee, provided that until
such exercise any such rights or warrants and after such exercise any shares or
other securities acquired by the exercise of such rights or warrants will be
considered to be unvested Restricted Stock and will be subject to all of the
conditions and restrictions which were applicable to the Prior Shares pursuant
to the Plan and this Agreement. The Administrator in its absolute discretion at
any time may accelerate the vesting of all or any portion of such new or
additional shares of Restricted Stock, cash or securities, rights or warrants to
purchase securities or shares or other securities acquired by the exercise of
such rights or warrants.

10. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of Shareholder
Services, TIBCO Software Inc., 3303 Hillview Avenue, Palo Alto, CA 94304, or at
such other address as the Company may hereafter designate in writing.

11. Award is Not Transferable. Except to the limited extent provided in this
Agreement, the unvested Shares subject to this award and the rights and
privileges conferred hereby will not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of any
unvested Shares subject to this award, or any right or privilege conferred
hereby, or upon any attempted sale under any execution, attachment or similar
process, this award and the rights and privileges conferred hereby immediately
will become null and void.

12. Restrictions on Sale of Securities. The Shares issued under this Agreement
will be registered under U. S. federal securities laws and will be freely
tradable upon vesting. However, an Employee’s subsequent sale of the Shares may
be subject to any market blackout-period that may be imposed by the Company and
must comply with the Company’s insider trading policies, and any other
applicable securities laws.

 

5



--------------------------------------------------------------------------------

13. Binding Agreement. Subject to the limitation on the transferability of this
award contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

14. Additional Conditions to Release from Escrow. The Company shall not be
required to issue any certificate or certificates for Shares hereunder or
release such Shares from the escrow established pursuant to paragraph 2 prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any U. S. state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any U. S.
state or federal governmental agency, which the Administrator shall, in its
absolute discretion, determine to be necessary or advisable; and (d) the lapse
of such reasonable period of time following the Date of Award of the Restricted
Stock as the Administrator may establish from time to time for reasons of
administrative convenience.

15. Plan Governs. This Agreement is subject to all the terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.

16. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares have vested). All actions taken and
all interpretations and determinations made by the Administrator in good faith
will be final and binding upon the Employee, the Company and all other
interested persons. No member of the Administrator will be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or this Agreement.

17. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

18. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

19. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.

20. Amendment, Suspension or Termination of the Plan. By accepting this
Restricted Stock award, the Employee expressly warrants that he or she has
received a Restricted Stock award under the Plan, and has received, read and
understood a description of the Plan. The Employee understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time.

 

6



--------------------------------------------------------------------------------

21. Labor Law. By accepting this Restricted Stock award, the Employee
acknowledges that: (a) the award of this Restricted Stock is a one-time benefit
which does not create any contractual or other right to receive future awards of
Restricted Stock, or benefits in lieu of Restricted Stock; (b) all
determinations with respect to any future awards, including, but not limited to,
the times when the Restricted Stock shall be granted, the number of Shares
subject to each Restricted Stock award, the Purchase Price per Share, and the
time or times when Restricted Stock shall vest, will be at the sole discretion
of the Company; (c) the Employee’s participation in the Plan is voluntary;
(d) the value of this Restricted Stock is an extraordinary item of compensation
which is outside the scope of the Employee’s employment contract, if any;
(e) this Restricted Stock is not part of the Employee’s normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments; (f) the vesting of this Restricted Stock ceases
upon termination of employment for any reason except as may otherwise be
explicitly provided in the Plan or this Agreement; (g) the future value of the
underlying Shares is unknown and cannot be predicted with certainty; (h) this
Restricted Stock has been granted to the Employee in the Employee’s status as an
employee of the Company or its Subsidiaries; (i) any claims resulting from this
Restricted Stock shall be enforceable, if at all, against the Company; and
(j) there shall be no additional obligations for any affiliate employing the
Employee as a result of this Restricted Stock.

22. Disclosure of Employee Information. By accepting this Restricted Stock
award, the Employee consents to the collection, use and transfer of personal
data as described in this paragraph. The Employee understands that the Company
and its Subsidiaries hold certain personal information about him or her,
including his or her name, home address and telephone number, date of birth,
social security or identity number, salary, nationality, job title, any shares
of stock or directorships held in the Company, details of all awards of
Restricted Stock or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in his or her favor, for the purpose
of managing and administering the Plan (“Data”). The Employee further
understands that the Company and/or its Subsidiaries will transfer Data among
themselves as necessary for the purpose of implementation, administration and
management of his or her participation in the Plan, and that the Company and/or
any of its Subsidiaries may each further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. The Employee understands that these recipients may be located in the
European Economic Area, or elsewhere, such as in the U.S. or Asia. The Employee
authorizes the Company to receive, possess, use, retain and transfer the Data in
electronic or other form, for the purposes of implementing, administering and
managing his or her participation in the Plan, including any requisite transfer
to a broker or other third party with whom he or she may elect to deposit any
Shares of stock acquired from this award of Restricted Stock of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
Shares of stock on his or her behalf. The Employee understands that he or she
may, at any time, view the Data, require any necessary amendments to the Data or
withdraw the consent herein in writing by contacting the Human Resources
Department for his or her employer.

 

7



--------------------------------------------------------------------------------

23. Change of Control. For purposes of this Agreement, a “Change of Control”
means:

(a) Any “person,” as such term is used in Sections 13(d) and 14(d) of the U.S.
Securities Exchange Act of 1934, as amended (other than a group consisting of
the Company stockholders as of the date of the closing and their Parents and
Subsidiaries) that becomes the “beneficial owner” (as defined in Rule 13d-3
under said Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company’s
then outstanding voting securities; or

(b) The consummation of a merger, consolidation, reorganization or similar
transaction in which the stockholders of the Company before such transaction
(and their Parents and Subsidiaries) own less than 50% of the voting stock or
voting power of the surviving entity immediately after such transaction; or

(c) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets.

24. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock awarded under the Plan or
future Restricted Stock that may be awarded under the Plan by electronic means
or request the Employee’s consent to participate in the Plan by electronic
means. The Employee hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

25. Notice of Governing Law. This award of Restricted Stock shall be governed
by, and construed in accordance with, the laws of the State of California,
U.S.A, without regard to its principles of conflict of laws. For purposes of
litigating any dispute that arises under this award of Restricted Stock or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of California, and agree that such litigation shall be conducted in the
courts of Santa Clara County, California, or the federal courts of the United
States for the Northern District of California, and no other courts where this
award of Restricted Stock is made and/or to be performed.

 

8